DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Claims have been amended as follows:
-Claim 1, Lines 35-37; 
“being disposed within the same plane as said upper planar surface of said conveyor seat while second side plates of said first and second product collecting boxes extend above said”.
-Claim 3, Lines 4-6; 
“a bottom section of said first product collecting box is provided with a plurality of collecting and receiving springs, wherein lower end portions of said plurality”.
-Claim 5, Lines 3-4;
“a pressure sensor is 
-Claim 6, Lines16-18;
“such that said cutter adjusting screw is threadingly engaged internally with said 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the integrated flattening, cutting and collecting assembly capable of integrity maintenance of claim 1 including “wherein said collecting device comprises a first product collecting box and a second product collecting box disposed toward one side of said first product detecting box, upper end portions of first plates of said first and second product collecting boxes being disposed within the same plane as said upper planar surface conveyor seat, while second plates of said of said first and second product collecting boxes extend above said upper planar surface of said conveyor seat; a pair of horizontally oriented supporting feed block piston assemblies are mounted upon external side wall portions of said first product connecting box, pistons of said pair of horizontally oriented supported block feed cylinder piston assemblies are connected to a pair of supporting block feed blocks and said pair of supporting block feed blocks are connected to first ends of a pair of collecting supporting blocks while second opposite ends of said pair of collecting supporting blocks extend through front and rear walls of said first product collecting box so as to be disposed internally within said first product collecting box, upper surface portions of said collecting supporting blocks being coplanar with said upper planar surface of said conveyor seat,
a plurality of supporting block limit balls re provided within said front and rear walls of said first product collecting box for permitting slidable movement of said pair of collecting supporting blocks with respect to said front and rear walls of said first product collecting box; and a collecting inspection cylinder is mounted within an upper section of said first product collecting box, a collecting detecting lift block dependently connected to said collecting inspection cylinder, and a plurality of contact sensors are disposed within a predetermined array upon a lower surface portion of said collecting detecting lift block” of claim 1.

A review of the closest prior art supports the above as explained in the following reference(s); Bennett (U.S. Patent No. 4,951,537), Johnson (U.S. Patent No, 5,195,413) in view of Thulin (U.S. Patent No. 4,075,359)
-Bennett provides an assembly including a frame (16), a cutting lift seat (14), a cutting cylinder (10), the cutting lift seat (14) is provided with a cutter (66) and cutting pressing blocks (74), cutting pressing blocks (9) are arranged on opposite sides of the cutter (Figure 11; Col. 3, Lines 27-33). Bennett also provides the work piece (122) is fed into the blanking punch (50) but does not provide how the work piece is fed (Col. 4, Lines 7-8).
Bennett does not provide the frame is provided with a conveyor seat having an upper planar surface for conveying steel sheets; or the processing rack is provided with a flattening cylinder and cutting cylinders in a sequential manner as considered in the conveying direction of said conveyor seat; or a flattening block having a predetermined length dimension, is mounted upon lower end portions of said flattening cylinder and is disposed in a plane parallel to said steel sheets being conveyed by said conveyor seat; or the specifics of the collecting device.

-Johnson provides it is known in the art of punching devices to incorporate a conveyor seat (2) for conveying a work piece on an upper planar surface wherein the 

-Thulin teaches it is old and well known in the art of die cutters to incorporate a cutting device (11) with a conveyor belt (1) to convey the work piece, during and after cutting, to a collection container (75) at the end of the conveyor (Figure 1; Col. 4, Lines 26-31).

However, the cited prior art of record does not provide evidence of the specifics of the collecting box, such as “a pair of horizontally oriented supporting feed block piston assemblies are mounted upon external side wall portions of said first product connecting box, pistons of said pair of horizontally oriented supported block feed cylinder piston assemblies are connected to a pair of supporting block feed blocks and said pair of supporting block feed blocks are connected to first ends of a pair of collecting supporting blocks while second opposite ends of said pair of collecting supporting blocks extend through front and rear walls of said first product collecting box so as to be disposed internally within said first product collecting box, upper surface portions of said collecting supporting blocks being coplanar with said upper planar surface of said conveyor seat, a plurality of supporting block limit balls re provided within said front and rear walls of said first product collecting box for permitting slidable movement of said pair of collecting supporting blocks with respect to said front and rear walls of said first product collecting box; and a collecting inspection cylinder is mounted within an upper section of said first product collecting box, a collecting detecting lift block dependently connected to said collecting inspection cylinder, and a plurality of contact sensors are disposed within a predetermined array upon a lower surface portion of said collecting detecting lift block”” of claim 1.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.

Claims 3-6 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   11/04/2021
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724